[Cite as State v. Collett , 2011-Ohio-4625.]


                         IN THE COURT OF APPEALS OF OHIO
                            FOURTH APPELLATE DISTRICT
                                  ADAMS COUNTY

STATE OF OHIO,                                       :
                                                     :
      Plaintiff-Appellee,                            :   Case No. 10CA905
                                                     :
      vs.                                            :   Released: September 2, 2011
                                                     :
JEREMY COLLETT,                                      :   DECISION AND JUDGMENT
                                                     :   ENTRY
      Defendant-Appellant.                           :

                                          APPEARANCES:

Lisa Rothwell, West Union, Ohio, for Appellant.

C. David Kelley, Adams County Prosecutor, and Kris D. Blanton, Adams County
Assistant Prosecutor, West Union, Ohio, for Appellee.


McFarland, J.:

      {¶1} Appellant Jeremy Collett appeals his conviction in the Adams County

Court of Common Pleas after pleading guilty to one count of assault, a felony of

the fourth degree in violation of R.C. 2903.13(A). Appellant raises one assignment

of error, arguing he did not knowingly, voluntarily, and intelligently enter his

guilty plea. Having reviewed the record, we find no error in the trial court’s

acceptance of Appellant’s plea and overrule Appellant’s sole assignment of error.

As such, we affirm the trial court’s judgment.
Adams App. No. 10CA905                                                        2


                                      FACTS

      {¶2} On May 5, 2010, Sergeant Steve Spratt (“Sgt. Spratt”) of the Seaman,

Ohio Police Department was dispatched to an altercation involving multiple

persons. Upon arriving at the scene, Sgt. Spratt observed Appellant striking a

juvenile. Sgt. Spratt placed Appellant in handcuffs and began leading him to the

police cruiser, but released his grip on Appellant when a female began striking

another individual. As Sgt. Spratt was restraining the female and attempting to

place her in handcuffs, Appellant approached Sgt. Spratt from behind and began

head butting him. When Sgt. Spratt fell to the ground, Appellant started kicking

him and another person had to stop Appellant’s attack.

      {¶3} As a result, the Adams County grand jury indicted Appellant on one

count of assault, a felony of the fourth degree. R.C. 2903.13(A) and (C)(3). At the

arraignment, Appellant notified the trial court that he only had an eighth grade

education and had some difficulty reading and writing.

      {¶4} During a subsequent motion to modify bond, Appellant stated his belief

that he was not on any form of community control or parole. The trial court

consulted with an employee from its community control department and informed

Appellant he was actually still on community control from a previous case.

      {¶5} Appellant agreed to plead guilty to the sole count in the indictment in

exchange for the state not recommending a prison sentence. Appellant accordingly
Adams App. No. 10CA905                                                           3


pled guilty and the trial court ordered Appellant to serve a prison sentence of 16

months. Appellant now claims his plea was not knowing, voluntary, and

intelligent because the court failed to adequately explain the potential

consequences of entering a guilty plea.

                            ASSIGNMENT OF ERROR

I.    “THE TRIAL COURT DENIED THE APPELLANT DUE PROCESS IN
      VIOLATION OF THE UNITED STATE’S CONSTITUTION AND THE
      OHIO CONSTITUTION WHEN THE TRIAL COURT ACCEPTED THE
      DEFENDANT’S GUILTY PLEA AS IT WAS NOT KNOWINGLY,
      VOLUNTARILY, AND INTELLIGENTLY MADE.”

                                    ANALYSIS

      {¶6} Appellant contends that the trial court erred in accepting his plea

because he was confused as to whether he was still on community control as a

sanction from a previous case. Appellant also submits because the court was

aware of his limited education and partial literacy, it should have ensured that he

fully understood the implications of his plea agreement in light of his outstanding

community control. However, everything in the record indicates that the trial court

adequately explained all required matters to Appellant and we overrule Appellant’s

sole assignment of error.

      {¶7} “‘When a defendant enters a plea in a criminal case, the plea must be

made knowingly, intelligently, and voluntarily. Failure on any of those points

renders enforcement of the plea unconstitutional under both the United States
Adams App. No. 10CA905                                                        4


Constitution and the Ohio Constitution.’” State v. Veney, 120 Ohio St.3d 176,

2008-Ohio-5200, 897 N.E.2d 621, quoting State v. Engle (1996), 74 Ohio St.3d

525, 527, 660 N.E.2d 450. “In considering whether a guilty plea was entered

knowingly, intelligently and voluntarily, an appellate court examines the totality of

the circumstances through a de novo review of the record to ensure that the trial

court complied with constitutional and procedural safeguards.” (Internal

quotations omitted.) State v. McDaniel, 4th Dist. No. 09CA677, 2010-Ohio-5215,

at ¶8, quoting State v. Eckler, 4th Dist. No. 09CA878, 2009-Ohio-7064, at ¶48.

      {¶8} “‘The best way to ensure that pleas are entered knowingly and

voluntarily is to simply follow the requirements of Crim.R. 11 when deciding

whether to accept a plea * * *.’” State v. Pigge, 4th Dist. No. 09CA3136, 2010-

Ohio-6541, at ¶16, quoting State v. Clark, 119 Ohio St.3d 239, 2008-Ohio-3748,

893 N.E.2d 462, at ¶29. See, also, State v. Ballard (1981), 66 Ohio St.2d 473, 479,

423 N.E.2d 115 (stating “the best method of informing a defendant of his

constitutional rights is to use the language contained in Crim.R. 11(C), stopping

after each right and asking the defendant whether he understands the right and

knows that he is waiving it by pleading guilty”). The trial court need only

“‘explain[ ] or refer[ ]’ to the Crim.R. 11(C) protections ‘in a manner reasonably

intelligible to that defendant.’” Pigge at ¶16, quoting Ballard at 479.
Adams App. No. 10CA905                                                           5


      {¶9} Here, Appellant highlights his limited education and semi-literacy, but

fails to demonstrate how the trial court’s colloquy with him, before the court

accepted his plea, was lacking. The record reveals that the trial court went to great

lengths to insure Appellant knew and understood the potential consequences of

entering a guilty plea, and Appellant assured the court he did.

      {¶10} It is true that Appellant was confused about whether he was still on

community control from a previous case. (Tr. at 6-7.) To alleviate this confusion,

the court asked Ms. Regina Hall from the community control department to

confirm that Appellant was still on community control. (Tr. at 7-8.) Ms. Hall

testified that Appellant was still on community control from his previous case, and

Appellant acknowledged he understood this. (Tr. at 8.)

      {¶11} Then, because the trial court was unsure of the length of Appellant’s

suspended sentence from the previous case, it ordered the retrieval of the court’s

file from that case so Appellant could make “an informed decision” of whether to

change his plea. (Tr. at 8.) While the file was being located, the trial court

informed Appellant that a guilty plea in the current case may be used as a basis for

revoking his community control in the previous case. (Tr. at 9.) Once presented

with the file, the court informed Appellant that the suspended sentence from the

previous case was 12 months, and again, he could face a motion to revoke

community control in that previous case as a result of pleading guilty in this case.
Adams App. No. 10CA905                                                         6


(Tr. at 13.) Appellant stated he understood this. (Tr. at 13.) The court explained

that even if it sentenced Appellant to community control in the instant case, it

could still revoke his community control in the previous case, which Appellant

understood. (Tr. at 13-14.) Thus, the trial court fully explained to Appellant the

potential impact of his plea upon his existing community control.

      {¶12} The trial court explained to Appellant the possibility of placing him

on community control in the instant case and what that would entail, great detail,

which Appellant acknowledged he understood. The trial court strictly adhered to

Crim.R. 11(C) when it explained Appellant’s rights to him, and it also went

beyond the language of the rule when it explained Appellant’s rights in a manner

he understood. When the trial court asked Appellant whether he needed to clarify

anything with his attorney, Appellant not only answered in the negative, but he

thanked the court for its thorough explanation:

      “COURT:             * * * Do you have any matters that you need to talk to

your attorney, that you need to clear up?

      “[APPELLANT]: No, I guess not sir. I mean everything, you know, sounds

great, and I mean, you’ve explained everything to me, so.

      “COURT:             Okay. Mr. Collett, is there anything that you and I have

discussed in open [c]ourt today that you did not fully and completely understand?
Adams App. No. 10CA905                                                         7


       “[APPELLANT]: You’ve pretty well, you know, explained everything to a

tee to me, that way I can understand, so I appreciate that sir.”

(Tr. at 26.)

       {¶13} Finally, when the trial court asked Appellant to execute the written

change of plea form, it noted Appellant’s difficulty with reading and asked that he

take as much time as needed to review the form with his attorney. Neither

Appellant nor his counsel indicated any problems understanding the form and

Appellant acknowledged that he understood its contents and signed it.

       {¶14} In our view, the record indicates Appellant’s plea was knowing,

voluntary, and intelligent. Although Appellant had a limited formal education, he

indicated that he understood everything the court discussed. The trial court had

explained matters to Appellant so well, in fact, that Appellant thanked the court for

doing so. Regarding Appellant’s difficulty with reading, the only document

Appellant had to read was the change of plea form, with which his counsel

assisted. Appellant acknowledged that he understood the form and signed it.

       {¶15} Having considered the totality of the circumstances, we find that

Appellant’s plea of guilty was voluntary, knowing, and intelligent, and we overrule

Appellant’s sole assignment of error.

                                                         JUDGMENT AFFIRMED.
Adams App. No. 10CA905                                                           8


                                  JUDGMENT ENTRY


      It is ordered that the JUDGMENT BE AFFIRMED and that the Appellee
recover of Appellant costs herein taxed.

      The Court finds there were reasonable grounds for this appeal.

    It is ordered that a special mandate issue out of this Court directing the
Adams County Common Pleas Court to carry this judgment into execution.

       IF A STAY OF EXECUTION OF SENTENCE AND RELEASE UPON
BAIL HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL COURT OR
THIS COURT, it is temporarily continued for a period not to exceed sixty days
upon the bail previously posted. The purpose of a continued stay is to allow
Appellant to file with the Supreme Court of Ohio an application for a stay during
the pendency of proceedings in that court. If a stay is continued by this entry, it
will terminate at the earlier of the expiration of the sixty day period, or the failure
of the Appellant to file a notice of appeal with the Supreme Court of Ohio in the
forty-five day appeal period pursuant to Rule II, Sec. 2 of the Rules of Practice of
the Supreme Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses
the appeal prior to expiration of sixty days, the stay will terminate as of the date of
such dismissal.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.
       Exceptions.

Abele, J. and Kline, J.: Concur in Judgment and Opinion.

                                               For the Court,


                                               BY: _________________________
                                                   Matthew W. McFarland, Judge

                               NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.